Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-15-2004

Marran v. Marran
Precedential or Non-Precedential: Precedential

Docket No. 03-3018




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Marran v. Marran" (2004). 2004 Decisions. Paper 437.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/437


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                     PRECEDENTIAL          R. Nicholas Gimbel, Esq. (Argued)
                                           McCarter & English
     UNITED STATES COURT OF                1735 Market Street, Suite 700
            APPEALS                        Philadelphia, PA 19103
      FOR THE THIRD CIRCUIT
                                           Counsel for Appellants

               No. 03-3018                 Gavin P. Lentz, Esq.
                                           Stephen E. Skovron, Esq. (Argued)
                                           Bochetto & Lentz
         RACHEL MARRAN;                    1524 Locust Street
         CLAUDIA LIBRETT,                  Philadelphia, PA 19102

                     Appellants            Counsel for Appellee Michael Marran

                    v.                     Walter F. Kawalec, III, Esq. (Argued)
                                           Marshall, Dennehey, Warner, Coleman
     MICHAEL MARRAN;                         & Goggin
MONTGOMERY COUNTY OFFICE                   200 Lake Drive East
  OF CHILDREN AND YOUTH;                   Woodland Falls Corporate Park
  MONTGOM ERY COUNTY, PA                   Suite 300
                                           Cherry Hill, NJ 08002

   On Appeal from the United States        Counsel for Appellees Montgomery
              District Court               County Office of Children and Youth;
for the Eastern District of Pennsylvania   and County of Montgomery
      (D.C. Civil No. 03-cv-01709)
District Judge: Hon. Michael M. Baylson

                                                 OPINION OF THE COURT
         Argued April 13, 2004

  BEFORE: RENDELL, COWEN and
                                           COWEN, Circuit Judge.
       LAY*, Circuit Judges
                                                  Claudia Librett (“Librett”) and
          (Filed July 15, 2004)            Michael Marran (“Marran”) were involved
                                           in a protracted custody dispute over their
                                           daughter, Rachel.       After the state
*Honorable Donald P. Lay, Senior           proceedings had ended, Librett and Rachel
United States Circuit Judge for the        brought this action, based on the
Eighth Circuit, sitting by designation.    allegations of child abuse that had been
                                           made during the custody proceedings.
They appeal the order of the District Court       Rachel. Librett filed several complaints of
dismissing their complaint under Rooker-          abuse with the Montgomery County Office
Feldman, Younger abstention, and Rule             of Children and Youth (“OCY”). She also
12(b)(6) of the Federal Rules of Civil            filed petitions to modify and suspend
Procedure. We will affirm the dismissal,          Marran’s visitations. In response, the
although on somewhat different grounds            Court of Common Pleas suspended
than those given by the District Court.           Marran’s visitation rights, and OCY
                                                  conducted an investigation into the
                    I.
                                                  allegations. OCY ultimately determined
        Librett and Marran cohabited for a        that the allegations of sexual abuse were
time in New York, but were never married.         unfounded. Relying on these findings, the
On May 21, 1999, while they were still            Court of Common Pleas reinstated
living together, Librett gave birth to            Marran’s visitation rights. On January 9,
Rachel, the couple’s only child. Shortly          2003, the Court of Common Pleas issued a
after Rachel’s birth, Marran and Librett          custody order in which it found that there
were involved in an altercation that              was nothing to substantiate Librett's
became physical. As a result of that              allegations that Marran had sexually
altercation, Marran pled guilty to a state        abused Rachel, and found that Librett was
criminal charge of harassment in the              intent on excluding Marran from Rachel’s
second degree, and the parties separated.         life. The court then awarded joint legal
By consent as approved by the family              custody to Marran and Librett, primary
court in New York, Librett was granted            physical custody to Librett, and partial
sole physical and legal custody of Rachel,        physical custody to Marran.          Librett
and Marran was allowed supervised                 appealed the orders lifting suspension of
visitation with the child. Librett was also       Marran’s visitation rights, denying a
granted permission to move with Rachel to         subsequent emergency petition based on
Pennsylvania.                                     the same events, and awarding custody.
                                                  The Pennsylvania Superior Court affirmed
        After Librett and Rachel moved to
                                                  the orders, including those dealing with the
Pennsylvania, Marran sought to modify his
                                                  abuse allegations. An appeal to the
visitations by filing a motion in the Court
                                                  Pennsylvania Supreme Court is now
of Common Pleas of Montgomery County.
                                                  pending.1
Hearings in the matter began in October
2000 and continued through May 24, 2002.
During this time, Marran was permitted
                                                     1
seven unsupe rvised visits, wh ich                    Since the custody order was issued,
culminated in an overnight visit from             Librett has continually failed to produce
December 11 to December 12, 2001.                 Rachel for visitation with Marran,
Sometime after May 2002, Librett began            arguing that she should not have to
to suspect that Marran had sexually abused        because of the allegations of sexual
                                                  abuse. She has not alleged any

                                              2
           Rather than w ait for the               abstain from exercising its jurisdiction,
Pennsylvania courts to rule on the appeal,         and that the complaint had failed to state a
Librett filed this action in the District          claim upon which relief could be granted.
Court for the Eastern District of                  On June 12, 2003, the District Court
Pennsylvania. Librett sought damages               dismissed the complaint, holding that it
from Marran on her own and Rachel’s                lacked jurisdiction over all of the claims
behalf, as well as an injunction prohibiting       under the Rooker-Feldman doctrine.
Marran from abusing Rachel.             The        Alternatively, the District Court held that
complaint alleged claims for assault and           Younger abstention was proper. Finally,
battery, breach of fiduciary duty, breach of       the District Court held that the complaint
implied contract, intentional infliction of        had failed to state a claim against the
emotional distress, and loss of earnings           Montgomery County defendants. This
during minority. In addition, Librett and          appeal followed.
Rachel brought a claim under the Civil
                                                                        II.
Rights Act, 42 U.S.C. § 1983, alleging that
the Montgomery County defendants had                      As a preliminary matter, the
v io l a t ed L i b r e tt’s and Rac hel’ s        Montgomery County defendants have filed
constitutional rights by failing to properly       a motion to dismiss this appeal. They
investigate the allegations of abuse. The          argue that Librett is a fugitive from justice
complaint sought monetary damages and a            and should not be entitled to use this
declaration that OCY’s findings regarding          Court’s resources to promote her own
the abuse allegations were null and void,          ends, when she is unwilling to follow the
and could not be relied upon for any               Pennsylvania court’s custody orders.
purpose.                                           Although it is troubling that Librett would
                                                   blatantly ignore another court’s orders
         Both Marran and the Montgomery
                                                   while seeking relief before this Court, we
County defendants filed motions to
                                                   are not convinced that dismissal is
dismiss, arguing, inter alia, that the
                                                   warranted, and will deny the motion.
District Court lacked jurisdiction over the
claims under the Rooker-Feldman                           The Supreme Court has recognized
doctrine, that the District Court should           that courts have the power to dismiss a
                                                   fugitive’s criminal appeal. See Molinaro
                                                   v. New Jersey, 396 U.S. 365, 366 (1970)
additional instances of abuse other than           (a fugitive’s escape “disentitles the
the ones deemed unfounded by OCY,                  defendant to call upon the resources of the
and has produced no further evidence of            Court for determination of his claims”).
abuse. The Court of Common Pleas held              The Supreme Court later held, however,
Librett in contempt for violating two              that a claimant’s failure to appear in a
separate orders in the custody case and            criminal case does not permit a district
fined Librett $500 for each day she failed         court to grant summary judgment to the
to produce Rachel for visitation.

                                               3
government in a related civil forfeiture           underlying this case, they have no direct
case. Degan v. United States, 517 U.S.             effect on the processing of this appeal.
820, 829 (1996). In addition, it has held          Even assuming that Librett is a fugitive
that an appellate court does not have the          from justice, the M ontgomery County
power to dismiss an appeal when a                  defendants have not shown that her status
convicted felon who fled after conviction          as a fugitive would prejudice them in this
but before sentencing was recaptured               appeal. We also observe that the affront
before the appeal. Ortega-Rodriguez v.             was to the dignity of the Pennsylvania
United States, 507 U.S. 234, 246 (1993).           courts, not to this Court. Dismissing this
The Supreme Court reasoned that,                   appeal under the fugitive disentitlement
although the fugitive’s flight acted as an         doctrine would expand that doctrine even
affront to the district court’s authority,         beyond the scope rejected by the Supreme
permitting “an appellate court to sanction         Court in Ortega-Rodriguez. Moreover, the
by dismissal any conduct that exhibited            fact that Librett is not acting solely in her
disrespect for any aspect of the judicial          own capacity, but is also representing
system, even where such conduct has no             Rachel’s interests, complicates the
connection to the course of the appellate          prospect of dismissal on this basis, as it
proceedings,” would sweep to broadly. Id.          would not be fair to penalize Rachel based
The Court did, however, recognize that             on her mother’s fugitive status. We will
dismissal would be appropriate if the              deny the Montgomery County defendants’
fugitive’s status in some way prejudiced           motion to dismiss the appeal.
the government’s status as a litigant, but
                                                                       III.
found that the Court of Appeals for the
Eleventh Circuit had not articulated such                              A.
prejudice in dismissing the case.
                                                          The District Court held that it
        In the state court proceedings,            lacked jurisdiction under the Rooker-
Librett has failed to produce Rachel for the       Feldman doctrine. We exercise plenary
visitations required by the custody order.         review over the decision to grant the
As a result, Librett has been held in              motion to dismiss for lack of subject
contempt by the Court of Common Pleas              matter jurisdiction. FOCUS v. Allegheny
of Montgomery County. Criminal charges             County Court of Common Pleas, 75 F.3d
have also been filed against her in                834, 839-40 (3d Cir. 1996).
Montgomery County for interfering with
                                                          The Rooker-Feldman doctrine bars
child custody and concealment of the
                                                   lower federal courts from exercising
whereabouts of a child, in connection with
                                                   jurisdiction over a case that is the
her refusal to produce Rachel under the
                                                   functional equivalent of an appeal from a
custody order. Although the finding of
                                                   state court judgment. Rooker v. Fidelity
contempt and the criminal charges are very
                                                   Trust Co., 263 U.S. 413 (1923); District of
troubling and relate in part to the events         Columbia Court of Appeals v. Feldman, 460

                                               4
U.S. 462 (1983).      A case is the                 of state law that the state court was
functional equivalent of an appeal from a           required to reach in order to render its
state court judgment in two instances: (1)          decision.”     Desi’s Pizza v. City of
when the claim was actually litigated               Wilkes-Barre, 321 F.3d 411, 421 (3d Cir.
before the state court; or (2) when the             2003). Pennsylvania law requires that
claim is inextricably intertwined with the          courts consider “the preference of the child
state adjudication. ITT Corporation v.              as well as any other factor which
Intelnet International Corporation, 366             legitimately impacts the child's physical,
F.3d 205, 210 (3d Cir. 2004). As we                 intellectual and emotional well-being” in
recently noted, almost any claim that is            determining custody. 23 Pa. Cons. Stat. §
actually litigated will also meet the               5303(a). Ongoing sexual abuse, as well as
inextricably intertwined test. Id. Unless           continued association with a past abuser,
the federal claims are identical to the state       would unquestionably impact a child’s
court claims, determining whether the               well-being. In addition, the state court is
claims have been actually litigated is more         required to consider “each parent and adult
difficult than determining whether the              household member’s present and past
claims are inextricably intertwined with            violent or abusive conduct” in determining
the state judgment. Id. at 211 n.8. Thus,           custody. Id. at § 5303(c). In other words,
we will begin by determining whether the            the Court of Common Pleas had to
current claims are inextricably intertwined         consider and adjudicate the allegations of
with the custody determination.                     sexual abuse in reaching its determination
                                                    that Marran was entitled to joint legal
       A claim is inextricably intertwined
                                                    custody and partial physical custody of
with the state court adjudication when
                                                    Rachel.
“federal relief can only be predicated upon
a conviction that the state court was                      Librett argues that the Court of
wrong.” Parkview Assoc. v. City of                  Common Pleas refused to adjudicate the
Lebanon, 225 F.3d 321, 325 (3d Cir.                 issue of whether Rachel had been sexually
2000). “Rooker-Feldman applies only                 abused, because the judge in the custody
when in order to grant the federal plaintiff        matter deferred to the findings of the
the relief sought, the federal court must           investigation conducted by OCY, rather
determine that the state court judgment             than conduct a separate hearing on the
was erroneously entered, or must take               matter. In the custody order, however, the
action that would render the state                  judge explicitly discounted the opinions of
judgment ineffectual.” FOCUS, 75 F.3d at            Librett’s experts regarding the alleged
840.                                                abuse, determined that reports of Rachel’s
                                                    behavioral problems after the overnight
       To determine whether a particular
                                                    visit were a result of Librett’s reaction to
claim for federal relief is inextricably
                                                    the visit rather than to any abuse, and
intertwined with a prior state court
                                                    discounted the idea that an incident of
decision, this Court looks at “the questions

                                                5
abuse took place during supervised visit.         most straightforward application of
In making these determinations, the judge         Rooker-Feldman. Librett seeks damages
considered the reports of a neutral third         for breach of fiduciary duty, breach of
party, the therapist chosen by Librett to         implied contract, intentional infliction of
supervise the visits between Marran and           emotional distress, and “loss of earnings
Rachel. In those reports, the therapist           during minority.” All of these claims are
noted that Rachel responded well to               based on the alleged abuse of Rachel. In
Marran and gave no indication that                order for Librett to succeed on these
anything was wrong. The judge further             claims, the District Court would have to
found that, although Marran may have              find that the Court of Common Pleas erred
made mistakes as a new father, the                in deciding that the allegations of abuse
program of supervised visitation and              were unfounded. As such, the claims are
therapy had made him a better father, and         inextricably intertwined with the state
a strong bond existed between him and             court adjudication and the District Court
Rachel. In addition, the judge referred to        was correct in finding it lacked jurisdiction
the findings of OCY that the allegations of       over these claims.
abuse were unfounded, and noted that no
                                                         Libre tt    also     a rg u e s t h at
new allegations of abuse had been made.
                                                  Rooker-Feldman does not bar the claims
The fact that no additional hearings were
                                                  against Marran, because she and Rachel
held does not mean that the issue was not
                                                  are seeking an injunction against further
adjudicated. Indeed, under Pennsylvania
                                                  abuse and damages for past abuse, not
law the judge was required to adjudicate
                                                  modification of the custody order. Even
the issue of whether the abuse had
                                                  assuming that it is true that no
occurred, because he was required to
                                                  modification of the custody order would
consider a parent’s abusive conduct in
                                                  occur because of an injunction or an award
making the custody determination. See 23
                                                  of damages, granting an injunction or
Pa. Cons. Stat. § 5303(a). Whether the
                                                  award of damages against Marran would
judge erred in not holding a hearing,
                                                  require this Court to find that the Court of
accepting other evidence, or allowing
                                                  Common Pleas erred in finding that the
additional testimony after May 2002 is an
                                                  abuse allegations were unfounded.
issue that must be decided by the
                                                  Rooker-Feldman bars all of Librett’s
Pennsylvania courts through the appeals
                                                  claims against Marran.
process.
                                                         Rachel’s claims against Marran
       The claims in this case fall into
                                                  present a slightly more complicated issue.
three categories: (1) Librett’s claims
                                                  Generally, Rooker-Feldman does not bar
against Marran; (2) Rachel’s claims
                                                  claims by persons who were not parties to
against Marran; and (3) the claims against
                                                  the underlying state action. Valenti v.
the Montgomery County defendants.
                                                  Mitchell, 962 F.2d 288, 297-98 (3d Cir.
Librett’s claims against Marran present the
                                                  1992). As we have noted, “[t]his limiting

                                              6
principle of the Rooker-Feldman doctrine            Ct. 2003). In Frank, the Superior Court
‘has a close affinity to the principles             reasoned that “there is no need for a child
embodied in the legal concepts of claim             to intervene in his or her own custody
and issue preclusion.’” Exxon Mobil                 proceeding” because the child’s interests
Corp. v. Saudi Basic Industry Corp., 364            are the subject of the hearing, and allowing
F.3d 102, 105 (3d Cir. 2004) (quoting               such an intervention would be “ineffectual
Valenti, 962 F.3d at 297). For example, as          as being redundant.” Id. It then held that
with claim preclusion and issue preclusion,         the boys’ claims were barred by collateral
Rooker-Feldman bars actions brought by              estoppel, as they had already been
parties in privity with the parties in the          addressed and decided in the custody
state action. Id.                                   hearing. Id.
        Privity “is merely a word used to                   Other states have similarly held that
say that the relationship between one who           there is no need to make children parties to
is a party on the record and another is             the custody litigation, either through
close enough to include that other within           intervention or other means. See, e.g.,
the res judicata.” EEOC v. United States            Auclair v. Auclair, 730 A.2d 1260, 1270
Steel Corp., 921 F.2d 489, 493 (3d Cir.             (Md. App. 1999); Miller v. Miller, 677
1990) (quoting Bruszewski v. United                 A.2d 64, 66-67 (Me. 1996); Hartley v.
States, 181 F.2d 419, 423 (3d Cir.)). “One          Hartley, 886 P.2d 665, 673-74 (Colo.
relationship long held to fall within the           1994); Leigh v. Aiken, 311 So. 2d 444
concept of privity is that between a                (Ala. 1975). In some of those cases, the
nonparty and party who acts as the                  court relied on the availability of a
nonparty’s representative.” Id. Even if a           guardian ad litem to represent the
child is not a party to a custody action her        children’s interests. See e.g., Auclair, 730
federal claims will be barred if the child is       A.2d at 1270; Miller, 677 A.2d at 66-67;
in privity with the named parties (her              Hartley, 886 P.2d at 673-74. In other
parents).                                           cases, no guardian ad litem was involved,
                                                    and only the parents were parties to the
       Rachel was not a named party in the
                                                    action. Leigh, 311 So. 2d at 446-48 (court
underlying custody proceeding.         The
                                                    did not err in not appointing guardian ad
Pennsylvania Supreme Court has never
                                                    litem, when none was requested and the
ruled that a child is a party to her own
                                                    nature of custody proceedings is already
custody hearing, and it is unclear whether
                                                    protective of the child’s interests).
a child who is the subject of a custody
hearing is in privity to her parents. A                   In all of the cases, the courts
recent Superior Court decision has held,            recognized that the child’s best interests
however, that three boys could not                  were the guiding force in the custody
intervene in their own custody action in            determination and reasoned those interests
order to assert their own interests. Frank          were already adequately represented,
v. Frank, 833 A.2d 194, 197 (Pa. Super.             whether by an appointed guardian ad litem

                                                7
or by the parents and court. Courts have            he r cons titutiona l rights to th e
generally recognized that a child’s                 companionship, care, custody, and
interests in a custody dispute are                  management of Rachel by failing to
represented by the parents, even when the           conduct an adequate investigation into the
child makes no motion to intervene. See             allegations of sexual abuse. She also
generally, Smith v. Organization of Foster          alleges that this failure to investigate the
Families for Equality and Reform, 431               allegations adequately caused emotional
U.S. 816, 842 n. 44 (1977) (in litigation, a        distress to both Librett and Rachel. She
child’s rights are generally represented by         seeks damages under § 1983, as well as a
a parent or guardian, because the child             declaration that the investigation was
herself lacks the capacity to represent her         inadequate and a declaration that the
own interests); In re Tamara R., 764 A.2d           findings “are null and void and may not be
844, 849 (Md. App. 2000) (“Unless a                 relied upon for any purpose.” (App. at
guardian ad litem is appointed, the                 19).
children's interests are presumed to be
                                                              The District Court reasoned that the
represented by their respective parents.”).
                                                    Montgomery County defendants were in
        In Frank, the Superior Court did not        privity with Marran, and as such, the
explain whether the boys’ claims were               claims against them were barred by
estopped because they were deemed                   Rooker-Feldman. Although it is not
parties to the action or because they were          entirely clear how the District Court found
in privity to one or both of their parents,         a privity relationship between Marran and
who were parties to the action. The                 the Montgomery County defendants,
precise distinction is unnecessary to our           privity is not required. As we recently
analysis, however, as Rooker-Feldman                noted, “we have never deemed Rooker-
bars both the parties to the state action and       Feldman inapplicable based on the non-
persons in privity with those parties from          participation in state court of a party
relitigating in federal court the issues            asserting the jurisdictional bar.” ITT
decided in a state court. We therefore hold         Corporation, 366 F.3d at 216 n.19.
that Rooker-Feldman bars a minor child              Instead, the question must be whether the
from relitigating in federal court the issues       issues underlying the claims against the
concerning the child that were adjudicated          Montgomery County defendants were
in a state custody determination. Rachel’s          actually litigated in or are inextricably
claims against Marran are barred, for the           in t e rt w i n e d w i t h t h e cu s t o dy
same reasons that Librett’s claims against          determination.
Marran are barred.
                                                           We have held that Rooker-Feldman
      The claims against the Montgomery             deprived a district court of jurisdiction
County defendants are even more                     over an attorney’s challenge to the
involved.    Librett alleges that the               decision of the Pennsylvania Supreme
Montgomery County defendants violated               Court disbarring him. Stern v. Nix, 840

                                                8
F.2d 208 (3d Cir. 1988). The attorney in          unconstitutional without attacking the
Stern framed the claim as a constitutional        judgment of the state court that Centifanti
challenge to certain rules governing              had violated those rules. Id. at 1430.
attorney discipline, and sought an
                                                             The declaratory judgment that
injunction barring the Pennsylvania
                                                  Librett seeks against the Montgomery
Supreme Court from disbarring himself
                                                  County defendants is akin to the injunction
and other similarly situated attorneys if
                                                  sought in Stern. She seeks a ruling that the
those rules were applied. Id. at 212. We
                                                  findings are null and void and may not be
recognized that, at first glance, the
                                                  relied upon for any purpose. This relief is
challenge appeared to be a general
                                                  barred under Rooker-Feldman, because it
constitutional challenge to the rules and
                                                  is an indirect attack on the custody
not barred by Rooker-Feldman, but then
                                                  determination already adjudicated in state
went on to reason that the nature of the
                                                  court. The Court of Common Pleas
injunction sought indicated that “Stern’s
                                                  deferred to OCY’s findings that the abuse
complaint is simply a skillful attempt to
                                                  allegations were unfounded, and based its
mask the true purpose of the action, which
                                                  custody determination on those findings.
essentially is to reverse the judicial
                                                  A declaration by this Court that those
decision of the Supreme Court of
                                                  findings may not be relied on necessarily
Pennsylvania, in contravention of
                                                  implies a finding that the Court of
Rooker-Feldman.” Id.
                                                  Common Pleas was in error. This is the
       In a later case, we held that a            type of indirect appeal of a state court
similar challenge to the Pennsylvania rules       d e t e r m i n a t io n i s p r o h ib i t e d b y
governing attorney discipline was not             Rooker-Feldman.
barred by Rooker-Feldman. Centifanti v.
                                                           Despite the fact that Librett and
Nix, 865 F.2d 1422 (3d Cir. 1989).
                                                  Rachel attempted to seek relief prohibited
Centifanti alleged that certain rules were
                                                  by Rooker-Feldman, the § 1983 claim
unconstitutional on their face, and sought
                                                  itself is not barred by Rooker-Feldman. In
an injunction barring the prospective
                                                  Ernst v. Child & Youth Services of
application of those rules. Id. at 1426.
                                                  Chester County, which also involved child
The district court, citing Stern, dismissed
                                                  custody matters, a custodial grandmother
Cen tifani’s complaint under
                                                  alleged that Child and Youth Services
Rooker-Feldman.        Id.   We reversed,
                                                  (“CYS”) had improperly formulated and
however, stating that the prospective
                                                  made recommendations to the state court
nature of the injunction meant that it was
                                                  in a dependency proceeding regarding her
not barred by Rooker-Feldman. Id. at
                                                  granddaughter. Ernst v. Child and Youth
1429-30. We also found that the federal
                                                  Services of Chester County, 108 F.3d 486
claim was not inextricably intertwined
                                                  (3d Cir. 1996). We held that
with the state claim, because a federal
court could find that the rules were                      [t]he Rooker-Feldman doctrine did


                                              9
       not preclude the district court from                            B.
       deciding those claims, because a
                                                           The District Court went on to find
       ruling that the defendants violated
                                                    that abstention was proper with respect to
       Ernst's rights to substantive due
                                                    the § 1983 claims under the principles
       process          by      mak ing
                                                    enunciated in Younger v. Harris, 401 U.S.
       recommendations to the state court
                                                    37 (1971). We exercise plenary review
       out of malice or personal bias
                                                    over the question of whether the elements
       would not have required the court
                                                    required for abstention exist. FOCUS, 75
       to find that the state court
                                                    F.3d at 834. If all of the elements are
       judgments made on the basis of
                                                    present, we review the District Court’s
       those recommend ations were
       erroneous.
                                                    Rooker-Feldman barred the plaintiffs
                                                    from raising a First Amendment
Id. at 491-92. Likewise, in this case, a
                                                    challenge in federal court, even though it
finding that the Montgomery County
                                                    had never actually been litigated at the
defendants violated Librett’s or Rachel’s
                                                    state court level. Valenti, 962 F.2d at
substantive due process rights in
                                                    296. In Valenti, the plaintiffs had
investigating the allegations of abuse
                                                    challenged an election law on equal
would not require a finding that the Court
                                                    protection grounds, but did not raise a
of Common Pleas erred in relying on the
                                                    First Amendment challenge. Id. We
report stemming from the investigation.
                                                    held that the claim was barred, because it
This is not to say that such a determination
                                                    could have been raised in the state
would not have an effect on the custody
                                                    matter. We later explained, however,
determination.       Armed with such a
                                                    that such claims were barred only if they
judgment, Librett may be in a position to
                                                    were inextricably intertwined in the state
seek reconsideration of the custody order.
                                                    court proceedings. Parkview Assoc., 225
Nevertheless, Rooker-Feldman is not
                                                    F.3d at 326-29. Thus, a constitutional
implicated, and the District Court erred in
                                                    claim is only barred if finding merit in
dismissing this claim for lack of
                                                    the claim would require a finding that the
jurisdiction.2
                                                    state court was wrong. Id. at 326. In this
                                                    case, a finding that the underlying
                                                    investigation conducted by OCY was
   2
    The Montgomery County defendants                constitutionally insufficient would not
also argue that the § 1983 claims are               indicate that the state court wrongly
barred, because Rooker-Feldman bars                 relied upon OCY’s recommendations. It
constitutional claims that could have               would merely mean that OCY did not
been but were not raised during the state           properly perform its job. As such, the
court proceedings. This is not exactly              challenge is not inextricably intertwined
the case. We have held that                         with the custody proceedings.

                                               10
decision to abstain for abuse of discretion.        courts to stay, rather than dismiss, actions
                                                    for damages that were not cognizable in
       Younger established that federal
                                                    ongoing state proceedings. Deakins, 484
courts should abstain from enjoining state
                                                    U.S. at 202. In Quackenbush, the Supreme
criminal prosecutions, because of
                                                    Court held that, in cases removed from
principles of comity and federalism, unless
                                                    state court, remand under abstention
certain extraordinary circumstances exist.
                                                    principles was proper only when
Younger, 401 U.S at 49-54. This holding
                                                    discretionary relief, such as an injunction
has been expanded over time to apply to
                                                    or declaratory judgment, was sought.
noncriminal judicial proceedings that
                                                    Quackenbush, 517 U.S. at 730. These
implicate important state interests.
                                                    cases seem to indicate that abstention
Middlesex County Ethics Comm. v.
                                                    under Younger principles is not proper
Garden State Bar Ass'n, 457 U.S. 423, 432
                                                    when damages are sought.
(1982).     “A federal court will only
consider Younger abstention when the                       Even if Younger abstention is
requested equitable relief would constitute         proper in suits for damages, it was not
federal interference in state judicial or           appropriate for the District Court to
quasi-judicial proceedings.” Marks v.               abstain from the § 1983 claims in this case.
Stinson, 19 F.3d 873, 883 (3d Cir. 1994)            While it is true that litigation regarding
(emphasis added). The proponent of                  custody is still ongoing in the state court,
abstention must show that “(1) there are            there are no ongoing state proceedings
ongoing state proceedings that are judicial         regarding the adequacy of OCY’s
in nature; (2) the state proceedings                investigation. When there are no pending
implicate important state interests; and (3)        state proceedings, Younger abstention is
the state proceedings afford an adequate            inappropriate. FOCUS, 75 F.3d at 843.3
opportunity to raise federal claims.”
Schall v. Joyce, 885 F.2d 101, 106 (3d Cir.
                                                       3
1989).                                                  Librett argues that Ankenbrandt v.
                                                    Richards, 504 U.S. 689, 705 (1992),
       The Supreme Court has never
                                                    precludes a federal court from ever
explicitly decided whether Younger
                                                    declining jurisdiction under Younger
abstention covers actions for damages as
                                                    principles when the case involves
well as equitable relief. See Deakins v.
                                                    domestic relations, unless the plaintiff
Monaghan, 484 U.S. 193, 202 (1988); see
                                                    directly asks for a divorce, custody, or
also Quackenbush v. Allstate Ins. Co., 517
                                                    alimony decree. This is simply not true.
U.S. 706, 719 (1996). In Deakins, the
                                                    In Ankenbrandt, a mother sued a father
Court reserved the question of whether a
                                                    on behalf of their children, seeking
federal court could decline to exercise
                                                    damages for abuse. Id. at 691. The
jurisdiction over a claim for damages
                                                    district court found that it lacked
under the principles in Younger, but
                                                    jurisdiction over the action because of
approved of this Circuit’s rule requiring
                                                    the “domestic relations” exception to

                                               11
                     C.                              the light most favorable to the plaintiff, the
                                                     plaintiff is still not entitled to relief. Bd.
        Although the District Court erred in
                                                     of Trustees of Teamsters Local 863
dismissing the § 1983 claims under both
                                                     Pension Fund v. Foodtown, Inc., 296 F.3d
Rooker-Feldman and Younger abstention,
                                                     164, 168 (3d Cir. 2003). To make out a
dismissal was still proper under Rule
                                                     prima facie case under § 1983, the plaintiff
12(b)(6). A motion to dismiss for failure
                                                     must demonstrate that a person, acting
to state a claim may be granted only if,
                                                     under color of law, deprived him of a
accepting all well-pleaded allegations in
                                                     federal right.        Berg v. County of
the complaint as true and viewing them in
                                                     Allegheny, 219 F.3d 261, 268 (3d Cir.
                                                     2000). “Section 1983 is not a source of
                                                     substantive rights and does not provide
diversity jurisdiction. Id. In the
                                                     redress for common law torts–the plaintiff
alternative, the district court found that it
                                                     must allege a violation of a federal right.”
would abstain from exercising
                                                     Id.
jurisdiction under the principles of
Younger. Id.                                                    “Local governing bodies . . . may be
        The Supreme Court confirmed                  sued directly under § 1983 for monetary,
that a “domestic relations” exception to             declaratory, or injunctive relief where . . .
diversity jurisdiction did exist, but that it        the action that is alleged to be
was only applicable in a narrow set of               unconstitutional implements or executes a
circumstances not present in that case.              policy statement, ordinance, regulation, or
Id. at 703. The Court then examined the              d e c i s io n offic ia l l y a d o p t e d an d
alternative holding under Younger and                promulgated by that body's officers.”
found that abstention was inappropriate              Monell v. Dept. of Soc. Serv., 436 U.S.
in that case, because the father’s rights            658, 690 (1978). In addition, local
had already been severed and there were              gov ernm ents can be sued for
no ongoing proceedings in state court.               “con stitutional deprivations visite d
Id. at 705. Ankenbrandt does not stand               pursuant to governmental ‘custom.’” Id. at
for the proposition that Younger                     690-91. Local governments are not liable
abstention is never appropriate in cases             “unless action pursuant to official policy
involving domestic relations. It held that           of some nature caused a constitutional
Younger abstention is inappropriate in               tort.” Id. at 691. In other words, a county
domestic relations cases when there are              (or its agencies) may not be sued under a
no ongoing proceedings. Id. at 705. In               respondeat superior theory. Therefore, a
this case, the District Court relied on              prima facie case against a county must
Rooker-Feldman in finding that it lacked             involve an allegation of a policy or custom
jurisdiction over Librett’s and Rachel’s             that directed or caused the constitutional
claims. The “domestic relations”                     deprivation.
exception to diversity jurisdiction was
                                                            Librett alleges that OCY’s failure
not relied on.

                                                12
“to consult even one of the mental health                  The District Court’s order of June
professionals to whom Rachel Marran                 12, 2003, dismissing the complaint will be
described the sexual abuse she had                  affirmed.
experienced at the hands of her father . . .
denied Ms. Librett her constitutionally
protected rights in the companionship,
care, custody, and management of her
daughter Rachel” and caused severe
emotional distress to both Rachel and
Librett.    (App. at 46.)        Assuming,
arguendo, that Librett properly alleged a
constitutional violation, Librett did not
allege that a policy or custom of OCY or
Montgomery County led to the violation.
This is an essential part of a § 1983 claim
against a county. Without an allegation of
a policy or custom, Librett has not stated a
prima facie case, and the District Court
properly dismissed the claim without
permitting discovery.
                    IV.
       The claims against Marran and the
attempt to seek declaratory judgment that
OCY’s findings are null and void and may
not be relied upon for any purpose are an
attempt by Librett and Rachel to relitigate
an issue already decided by the
Montgomery County Court of Common
Pleas.     The District Court properly
dismissed them under Rooker-Feldman. In
addition, the remaining claims against the
                                                    County lacked a policy requiring
Montgomery County defendants were
                                                    reasonable investigations, or that it had
properly dismissed for failure to state a
                                                    such a policy, but that the policy was
claim, and Librett has conceded that she is
                                                    breached in this case. Even if she were
unable to properly state a claim.4
                                                    allowed to amend her complaint to
                                                    include such allegations, she would still
                                                    fail to properly state a claim against the
   4
    Librett asserts that, in the § 1983             Montgomery County defendants under §
claim, she would claim that Montgomery              1983.

                                               13